DETAILED ACTION

Allowable Subject Matter

Claim(s) 1 – 4 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of ultrasound imaging comprising: transmitting an unfocused three-dimensional ping into an object from a transmitter element of a transducer array in a probe of a data capture device; receiving echoes of the unfocused three-dimensional ping with a plurality of receiver elements of the transducer array; converting analog signals from each of the plurality of receiver elements into a full dataset of digital sample sets, wherein the full dataset comprises digital sample sets from all the receiver elements; wherein the sub-set comprises fewer digital samples than the full dataset.  However, the closest prior art does not teach beamforming the sub-set of digital sample sets locally with the data capture device to for a limited quality video stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487